Citation Nr: 1723124	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  06-26 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial compensable disability rating for reactive arthritis, right foot metatarsalgia prior to October 13, 2011.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1999 to March 2004.

These matters come before the Board of Veterans' Appeals (Board) from a December 2004 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in San Diego, California.  Jurisdiction is retained by the RO in Los Angeles, California.  

The Veteran testified before the undersigned Veterans Law Judge in April 2010.  A transcript of the hearing is of record.

In the December 2004 rating decision, the AOJ granted service connection for reactive arthritis of the right ankle and foot with second and third hammer toes, status post Achilles tendon repair with retained foreign body posterior calcaneus.  The AOJ assigned a 10 percent initial rating at that time under the criteria for limitation of motion of the ankle, effective March 20, 2004, and the Veteran appealed that initial rating.

In an October 2014 rating decision, the AOJ split the right foot and ankle disabilities into two parts for two separate compensable ratings.  In that October 2014 decision, the AOJ determined that "the evaluation of reactive arthritis, right foot metatarsalgia and 2nd and 3rd hammer toes, which is currently 0 percent disabling, is increased to 10 percent effective October 13, 2011."  The Veteran continued his appeal.

In November 2015, the Board denied, in pertinent part, the Veteran's claim for an initial compensable rating prior to October 13, 2011 for his right foot disability.  The Veteran appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).  Following the filing of a July 2016 Joint Motion for Remand (JMR), the Court issued an Order in August 2016 that granted the JMR and remanded the claim back to the Board for proceedings consistent with the JMR.


FINDING OF FACT

For the entire period on appeal, the evidence shows that the Veteran's right foot disability was manifested by at least painful motion. 


CONCLUSION OF LAW

The criteria for an initial disability rating of 10 percent, but no higher, for a right foot disability are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, DCs 5002, 5276-5284 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The duty to notify has been met.  See April 2004 and May 2008 VCAA Correspondence; April 2010 hearing transcript.  Further, neither the Veteran, nor his attorney, has alleged prejudice with regard to notice.  Indeed, a February 2017 correspondence from the Veteran's attorney indicates that the Veteran "waives any VCAA notice errors."  The United States Court of Appeals for the Federal Circuit (Federal Court of Appeals) has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

As for the duty to assist, all identified and authorized records relevant to the appeal have been requested or obtained.  The available record includes service treatment records, personnel records, VA treatment records, and statements in support of the claims.  It appears that all obtainable evidence identified by the Veteran relative to the claim adjudicated herein has been obtained and associated with the claims folder, and that neither he nor his attorney has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.

VA also provided an adequate examination in June 2004.  This case was remanded in September 2010 in part to schedule the Veteran for an examination to determine the current nature and extent of his right foot disability.  The Board directed that the AOJ make the claims folder available to the examiner, the examiner conduct any testing deemed necessary, obtain a detailed clinical history from the Veteran, and note all pertinent pathology found on examination.  The Veteran was afforded a VA examination in October 2011.  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Accordingly, the Board finds that no further notice or assistance is required to fulfill VA's duty to assist with respect to the claims decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d. 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes (DCs).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's right foot disability is rated under diagnostic code 5002-5279.  Hyphenated DCs are used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27. 

DC 5002 is used to evaluate rheumatoid arthritis.  Those criteria provide that rheumatoid arthritis as an active process warrants a 100 percent rating where it is totally incapacitating and with constitutional manifestations associated with active joint involvement.  38 C.F.R. § 4.71a, DC 5002.  Where it is less than meeting the criteria for 100 percent but with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring 4 or more times a year or a lesser number over prolonged periods, it warrants a 60 rating.  Id.  Symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring 3 or more times a year warrant 40 rating.  Id.  Where there are one or two exacerbations a year in a well-established diagnosis a 20 percent rating is warranted.  Id.

For chronic residuals of rheumatoid arthritis, such as limitation of motion or ankylosis, the disability is to be rated under the appropriate DCs for the specific joints involved.  Id.  Where, however, the limitation of motion of the specific joint or joints involved is noncompensable under the DCs, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5002.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.

A note under DC 5002 explains that the ratings for the active process will not be combined with the residual ratings for limitation of motion or ankylosis; rather, the higher rating is to be assigned.

DC 5279 provides for a 10 percent disability rating for metatarsalgia, anterior (Morton's disease), unilateral, or bilateral.  38 C.F.R. § 4.71a.

The Board has also considered other DCs pertaining to a disability of the foot. 

Flatfoot is rated under DC 5276, weak foot is rated under DC 5277, claw foot is rated under DC 5278, hallux valgus is rated under DC 5280, and hallux rigidus is rated under DC 5281.  The Veteran has never been found to have any of these conditions with respect to his right foot, so those criteria are not for application.

Hammer toes of all toes, unilateral, without claw foot, is assigned a 10 percent rating while single toes are assigned a noncompensable rating.  38 C.F.R. § 4.71a, DC 5282.

Malunion or nonunion of the tarsal or metatarsal bones are assigned a 40 percent rating if there is actual loss of use of the foot, a 30 percent rating if severe, a 20 percent rating if moderately severe, and a 10 percent rating if moderate.  38 C.F.R. § 4.71a, DC 5283.

DC 5284 provides criteria for rating other foot injuries.  Other foot injuries are assigned a 40 percent if there is actual loss of use of the foot, a 30 percent rating if severe, a 20 percent rating if moderately severe, and a 10 percent rating if moderate.  38 C.F.R. § 4.71a.

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.

Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Pain itself does not rise to the level of functional loss as contemplated by § 4.40 and § 4.45, but may result in functional loss only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, coordination or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).

Further, in claims for higher ratings for musculoskeletal disabilities, where the Veteran has a noncompensable rating and complains of pain on motion, he may be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court, in Petitti v. McDonald, 27 Vet. App. 415 (2015), held that under 38 C.F.R. § 4.59, "the trigger for a minimum disability rating is an actually painful, unstable, or malaligned joint," and it explained that 38 C.F.R. § 4.59 speaks to both painful motion of joints and actually painful joints.  Id. at 425.  Moreover, the Court held that 38 C.F.R. § 4.59 does not require "objective" evidence, but can be satisfied with lay and other non-medical evidence.  Id. at 429.  The provisions of 38 C.F.R. § 4.59 are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton, supra; Id.

III. Analysis

The Veteran seeks an initial compensable rating for his right foot disability prior to October 13, 2011. 

VA first examined the Veteran in July 2004.  During the examination, the Veteran reported that he experienced a constant sensation of pressure in his right heel, which impaired his ability to run.  He reported that this condition flares up about every one to two weeks, lasting up to two to four hours each time, and that during the flare up it takes him a good amount of time before he can get up and walk comfortably after sitting.  He reported that he has taken bedrest between 60 and 90 days in the past year.  He reported that the functional impairment due to his right foot condition is that he is not able to run or move heavy objects comfortably and he has trouble walking at times.  He reported that he had lost 25 days of work in the past year because of his right foot disability.  He also reported that he does not vacuum, mow the lawn, take out the trash, or garden because of painful joints, particularly of his feet, but that he was currently employed as a systems engineer.

Examination of his feet did not reveal any callosity but there was some wearing out of the heel of his shoe.  The Veteran denied use of any assistive devices for ambulation.  Examination of his feet and toes revealed painful motion, weakness, and tenderness of both feet.  He did not have flat feet or claw feet.  He had hammer toes of the right second and third toes.  There was no Morton's metatarsalgia, hallux valgus, or hallux rigidus deformity.  The Veteran reported that he has limited function of standing and walking because of painful feet and ankles, especially on the left.  The examiner stated that the Veteran did not require any corrective shoe wear.  The examiner diagnosed reactive arthritis status-post right Achilles' tendon fracture.  The Veteran reported pain and swelling constantly on the right heel, indicating he cannot run or jog.  The examiner noted evidence of pain, weakness, and tenderness with limitation of motion and difficulty with standing and walking.  

VA treatment notes dated in July 2004 document the Veteran's complaints of left heel pain, indicating that he denied pain anywhere else.  In July 2005, radiographic imaging of the Veteran's feet showed no evidence of arthritis.  In July 2007, the Veteran reported pain in the small joints of his feet that the physician attributed to reactive arthritis.  June 2008 notes document that the Veteran reported intermittent right foot pain under the fourth MT head that worsened with activity although he continued to run and play basketball.

During the VA hearing in April 2010, the Veteran reported that he was very physically active prior to his right ankle disability.  Since he developed reactive arthritis, the Veteran stated that he was unable to participate in activities with friends and that he gained weight from lack of exercise.  He indicated that he is unable to walk for long periods of time or carry things.  Although he desired a career in the service as an officer, he was found medically unable to do so and instead has a desk job.  At the time of the hearing, the Veteran stated he was in school and was able to pick a schedule that allowed him longer time to get to class and time to rest his foot.  He denied any bed rest due to his right foot disability. 

At no time prior to October 13, 2011 is there any evidence of metatarsalgia, hallux valgus, hallux rigidus, hammer toes of all toes, or malunion of the tarsal or metatarsal bones of the right foot to warrant an increased rating under DCs 5279-83.  Additionally, there is no evidence that the Veteran's reported foot pain caused a decrease in range of motion of the foot at any time.     

As noted above, however, it is the intention of the rating schedule to recognize both painful motion and actually painful joints.  See Petitti, 27 Vet. App. 415; Burton, 25 Vet. App. 5 (holding that § 4.59 applies to "joint pain in general" and is not limited to joint pain due to arthritis).  In Southall-Norman v. McDonald, 28 Vet. App. 346, 2016 U.S. App. Vet. Claims LEXIS 1930 (U.S. App. Vet. Cl. Dec. 15, 2016) (Dec. 15, 2016), the Court found that "the plain language of § 4.59 indicates that it is applicable to the evaluation of musculoskeletal disabilities involving actually painful, unstable, or malaligned joints or periarticular regions, regardless of whether the DC under which the disability is being evaluated is predicated on range of motion measurements."  Accordingly, the Veteran's right foot disability may warrant the minimum disability rating for a painful joint under DC 5002 although there is no actual limitation of motion.  

The Veteran indicated that he had pain in his feet during the July 2004 VA examination.  On examination, the examiner reported painful motion, weakness, and tenderness of both feet.  Additionally, a September 2005 buddy statement from Y.H. notes that the Veteran was "hobbling around from the pain in his feet."  A July 2008 statement from S.P. further noted that the Veteran "walks with a limp."  The Board finds that credible lay evidence of pain in the Veteran's right foot has been presented.  The July 2007 VA treatment notes describe the small joints of the right foot as painful and being related to reactive arthritis.  Accordingly, an initial 10 percent rating is warranted for painful motion of the small joints in the Veteran's right foot pursuant to Petitti.  

Reference is made to the Veteran's argument that he warrants at least a minimum disability rating for each joint of his right foot.  Explicit reference was made to the joints of the ankles and joints of the feet/toes.  Emphasis was even placed on the argument that painful motion of the ankle is not the same as painful motion of the toes.  The Board agrees.  Such is the basis for the Veteran now receiving a compensable (10 percent) rating for painful motion of the feet/toes along with the previously established (and unappealed) ratings assigned for his ankle.  Neither the Veteran nor his attorney has identified any of joint(s) of the foot.  The Board is also unaware of any other joint involving the foot.  

To the extent that it is argued that each toe should receive a separate 10 percent rating, the Board finds that such a rating would lead to absurd results.  There is simply no basis for assigning such a rating.  The Code itself rates toes two through five together.  See, e.g., Diagnostic Codes 5278 and 5282.  There are instances when involvement of the great toe alone may yield a compensable rating.  However, there is provision in the Code for assigning separate compensable ratings for the great toe and the remaining toes.

There is also no basis for assigning a rating in excess of 10 percent.  At no point during the appeal period is there evidence of malunion or nonunion of the tarsal or metatarsal bones or symptomatology equivalent to a moderately severe foot injury to warrant a rating in excess of 10 percent.  Indeed, the Veteran's treatment notes indicate that he was able to run and play basketball. 

The Board has considered the Veteran's complaints that his right foot disability warrants a higher disability rating and notes that he is competent to report symptoms such as pain and reduced range of motion of the foot.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability according to the schedular criteria.  Competent evidence concerning the nature and extent of the Veteran's service-connected disability has been provided by VA medical professionals who have examined him.  The Board accords these objective records greater weight than subjective complaints of symptomatology.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).
  




	(CONTINUED ON NEXT PAGE)



ORDER

An initial disability rating of 10 percent for reactive arthritis, right foot metatarsalgia, is granted, subject to the regulations governing the payment of monetary awards.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


